Citation Nr: 1037464	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-28 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1971 
and June 1971 to February 1978, during the Vietnam Era and 
peacetime.  He died in March 2005.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision, with notice of 
such decision provided to the appellant in December 2005, issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for the 
Veteran's cause of death.

In April 2008, the appellant testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the hearing 
transcript is of record and has been reviewed.      

In September 2008, the Board remanded this claim for additional 
development, to include affording the Veteran proper notice under 
the Veterans Claims Assistance Act of 2000 (VCAA), specifically 
the notice required under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), obtaining  outstanding VA and private treatment records, 
and obtaining a medical opinion regarding whether the Veteran's 
cause of death is related to his military service, to include his 
service-connected disabilities and residuals of disabilities 
sustained during an in-service motor vehicle accident.  The 
appeal has now been returned for further review by the Board.  As 
will be discussed herein, the Board finds that the agency of 
original jurisdiction (AOJ) substantially complied with the 
September 2008 remand orders and no further action is necessary 
in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in March 
2005 and lists the immediate cause of death as atherosclerotic 
cardiovascular disease.  Chronic obstructive pulmonary disease 
(COPD) and traumatic obstructive sleep apnea were listed as 
significant conditions contributing to the Veteran's death, but 
not resulting in the underlying cause of death.  

2.  At the time of the Veteran's death, service connection was in 
effect for paranoid-type schizophrenia, evaluated as 50 percent 
disabling; fracture of mandible with right temporomandibular 
joint (TMJ) dysfunction, evaluated as 10 percent disabling; right 
chin scar, evaluated as 10 percent disabling; fracture of orbits, 
evaluated as noncompensable; fracture of nose, evaluated as 
noncompensable; and fracture of maxilla and zygoma, evaluated as 
noncompensable.  

3.  The preponderance of the evidence is against a finding that 
the Veteran's service-connected psychiatric, right chin scar, 
and/or various fracture disabilities either caused or contributed 
substantially or materially to cause his death.

4.  A chronic cardiovascular disorder, to include atherosclerotic 
cardiovascular disease, or respiratory disorder, to include COPD 
and/or traumatic obstructive sleep apnea, was not demonstrated in 
service or for many years thereafter.  There is no competent 
medical evidence of record demonstrating a relationship between 
the cause of the Veteran's death and his active military service, 
to include residuals of disabilities sustained during an in-
service motor vehicle accident.    
CONCLUSION OF LAW

A disability incurred in or aggravated by service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

Proper VCAA notice must be provided to a claimant prior to the 
initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The notice 
should include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In the instant case, the appellant was advised by an August 2005 
letter of the evidence and information necessary to substantiate 
her claim as well as hers and VA's respective responsibilities in 
obtaining such evidence and information.  Specifically, the 
August 2005 letter informed her that, to substantiate her claim, 
the evidence must show that the Veteran died while on active duty 
or he died from a service-connected injury or disease.  
Additionally, such letter advised the appellant that the evidence 
needed to show a reasonable probability that the condition that 
contributed to the Veteran's death was caused by injury or 
disease that began during service.  Although the August 2005 
letter did not provide her with a statement of the condition(s) 
for which the Veteran was service-connected at the time of his 
death in accordance with Hupp, or inform her of the information 
and evidence necessary to establish an effective date if the 
benefit were granted, the VA sent March 2008, November 2008, and 
February 2009 letters informing the appellant of the above.  
Therefore, as the AOJ provided the Veteran corrective VCAA notice 
consistent with Hupp, the Board finds that the AOJ substantially 
complied with the September 2008 remand orders and no further 
action is necessary in this regard.  See D'Aries, supra.  

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  In this case, subsequent to the March 
2008, November 2008, and February 2009 VCAA letters, the RO 
readjudicated the claim by way of a July 2010 Supplemental 
Statement of the Case (SSOC), at which time the appellant was 
given an additional 60 days to respond.  The appellant has been 
afforded a meaningful opportunity to participate effectively in 
the processing of her claims and given ample time to respond.  
The information submitted by the appellant, including a March 
2005 Report of Investigation by Medical Examiner, exemplifies the 
appellant's knowledge of what she had to demonstrate in order to 
acquire service connection for the Veteran's cause of death.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the notice 
error did not affect the essential fairness of the adjudication 
of the claim.

The Board observes that the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
her claims and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the appellant. 
 Thus, the Board finds that any error in the timing of the 
appellant's notification of the VCAA constituted harmless error.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the Veteran's 
service treatment records (STRs); post-service treatment records, 
including VA and private medical records; Social Security 
Administration (SSA) records; July 2006 and June 2010 
Compensation and Pension (C&P) Examination Reports with opinions; 
and statements submitted by the Veteran and the appellant have 
been associated with the claims file.  Therefore, as the AOJ 
obtained the Veteran's outstanding VA and private treatment 
records and a medical opinion regarding whether the Veteran's 
cause of death is related to his military service, to include his 
service-connected disabilities and residuals of disabilities 
sustained during an in-service motor vehicle accident (see June 
2010 C&P Examination Report), the Board finds that the AOJ 
substantially complied with the September 2008 remand orders and 
no further action is necessary in this regard.  See D'Aries, 
supra.

As noted, in April 2008, the appellant testified before the 
undersigned Veterans Law Judge via video conference.  A copy of 
the hearing transcript is of record and has been reviewed.    

The appellant did not provide any information to VA concerning 
available relevant treatment records that she wanted the RO to 
obtain for her that have not been requested or obtained.  
Further, the VA obtained a VA medical opinion in order to 
determine whether the Veteran's cause of death is related to his 
military service, to include his service-connected disabilities 
and residuals of disabilities sustained during an in-service 
motor vehicle accident.  See June 2010 C&P Examination Report.  
Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the appellant at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the appellant will not be prejudiced as a 
result of the Board proceeding to the merits of her claims.



Merits of the Cause of Death Claim

When a Veteran dies from a service-connected disability, the 
Secretary shall pay DIC for such Veteran's surviving spouse, 
children or parents.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.312(a) (2009).  The death of a Veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  Id.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the 
same category, there would be included service-connected diseases 
or injuries of any evaluation (even 100 percent evaluations) but 
of a quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  Id.  

Service-connected diseases involving active processes affecting 
vital organs should receive careful consideration as a 
contributing cause of death from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to 
an extent that would render the person materially less capable of 
resisting the effects of the disease primarily causing death.  
38 C.F.R. § 3.312(c)(3).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  
Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as cardiovascular-renal disease, to include 
hypertension, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the death certificate reflects that the Veteran 
died in March 2005 at the age of 55 and lists the immediate cause 
of death as atherosclerotic cardiovascular disease.  COPD and 
traumatic obstructive sleep apnea were listed as significant 
conditions contributing to the Veteran's death, but not resulting 
in the underlying cause of death.  An autopsy was not performed.

The appellant contends that the Veteran's service-connected 
disabilities, specifically various fracture disabilities 
(fracture of mandible with right TMJ dysfunction, fracture of 
orbits, fracture of nose, and fracture of maxilla and zygoma), 
sustained during an in-service motor vehicle accident in 1975 led 
to the development of sleep apnea and/or COPD which contributed 
or lent to his death.  See September 2006 "Appeal to the 
Board," VA Form 9; April 2008 Board Hearing Transcript.  Upon 
review of the evidence of record, the Board finds that the 
appellant's contention is without merit.  

In this regard, the Veteran's claims file contains no evidence 
that he was service-connected for any respiratory disability, to 
include COPD and/or sleep apnea.  In fact, the Veteran was only 
service-connected for paranoid-type schizophrenia, fracture of 
mandible with right TMJ dysfunction, right chin scar, fracture of 
orbits, fracture of nose, and fracture of maxilla and zygoma.  
See January 1999 Rating Decision.  In a February 2003 rating 
decision, the Veteran was denied service connection for sleep 
apnea on a direct and secondary basis because the disability was 
not incurred in or aggravated by service and there was no 
relationship between the sleep apnea and the fractures sustained 
in the in-service motor vehicle accident, including fracture of 
mandible with right TMJ dysfunction.  See February 2003 Rating 
Decision.  As such, his only service-connected disabilities were 
paranoid-type schizophrenia, fracture of mandible with right TMJ 
dysfunction, right chin scar, fracture of orbits, fracture of 
nose, and fracture of maxilla and zygoma; and there is no 
evidence that such disabilities either caused or contributed 
substantially or materially to cause his death.  In this regard, 
the Board notes that the psychiatric and/or various fracture 
disabilities are minor service-connected disabilities of a 
quiescent or static nature, not materially affecting a vital 
organ (in this case, the heart or lungs).  Additionally, the 
evidence shows that the Veteran died primarily due to unrelated 
disabilities involving cardiovascular and respiratory disorders.  
Therefore, the Board finds that the Veteran's paranoid-type 
schizophrenia, fracture of mandible with right TMJ dysfunction, 
right chin scar, fracture of orbits, fracture of nose, and 
fracture of maxilla and zygoma, did not cause or contribute 
substantially or materially to cause his death.  See 38 C.F.R. 
§ 3.312(c)(2).

Furthermore, the evidence of record does not reflect that the 
disabilities which caused the Veteran's death (atherosclerotic 
cardiovascular disease, COPD, and traumatic obstructive sleep 
apnea) were incurred in or aggravated by his active military 
service.  The Veteran's STRs are negative for complaints, 
treatment, or diagnoses of any chronic cardiovascular disorder 
and/or respiratory disorder, to include atherosclerotic 
cardiovascular disease and/or traumatic obstructive sleep apnea.  
There is also no indication that these disabilities are related 
to the Veteran's in-service motor vehicle accident and the 
various fracture disabilities he sustained as a result of such 
accident.  The Board acknowledges that, in an April 1975 to July 
1975 Narrative Summary, the examiner noted that the Veteran had 
multiple fractures of the maxilla from a motor vehicle accident 
and underwent a tracheotomy and was assessed trancheobronchitis.  
However, there were no respiratory complaints or complications 
noted.  An August 1977 Chronological Record of Medical Care 
indicates that the Veteran has a past medical history of 
traumatic facial fractures, and he complained of no other medical 
problems.  He was diagnosed with early COPD secondary to smoking.  
See August 1977 Chronological Record of Medical Care.  Further 
review of the Veteran's STRs is negative for complaints, 
treatment, and/or diagnoses of any respiratory disabilities, to 
include COPD and/or sleep apnea.  Additionally, examinations of 
the nose, sinus, lungs, and chest were normal upon separation.  
See April 1977 Separation Examination Report.  

Post-service, the first indication of any respiratory disability 
is noted in a November 2001 Chest X-Ray Report from the Sparks 
Regional Medical Center, which indicates complaints of shortness 
of breath and the heart was noted as normal, dated approximately 
23 years post-service.  The first indication of any respiratory 
disability, to include COPD and/or sleep apnea, is noted in a 
November 2001 private treatment record from Sparks Regional 
Medical Center, noting treatment for exacerbation of COPD, and a 
September 2002 private treatment record from Arkansas Sleep 
Disorder Diagnostic Center, noting a diagnosis of severe 
obstructive sleep apnea, dated approximately 23 and 34 years 
post-service, respectively.  In this regard, the Board finds 
that, as the record fails to show that the Veteran manifested any 
cardiovascular and/or respiratory disability, to include 
atherosclerotic cardiovascular disease, COPD, and/or traumatic 
obstructive sleep apnea, within the one year following his 
service discharge in February 1978, presumptive service 
connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Moreover, there is no medical evidence demonstrating a 
relationship between the disabilities causing the Veteran's death 
(atherosclerotic cardiovascular disease, COPD, and/or traumatic 
obstructive sleep apnea) and his service, to include residuals of 
disabilities sustained during an in-service motor vehicle 
accident.  

In this regard, the Board has considered the March 2005 Report of 
Investigation by Medical Examiner, in which the medical examiner 
implies that his atherosclerotic cardiovascular disease, COPD, 
and traumatic obstructive sleep apnea are in some way related to 
the Veteran's April 1975 in-service motor vehicle accident.  
Although the medical examiner did not provide a clear opinion as 
to whether the Veteran's atherosclerotic cardiovascular disease, 
COPD, and/or traumatic obstructive sleep apnea were related to 
the in-service motor vehicle accident and merely implies a 
relationship between the Veteran's cause of death and his 
service, the Board construes the March 2005 Report of 
Investigation by Medical Examiner as evidence weighing in the 
appellant's favor.  However, the claims folder also contains a 
negative opinion.  In this regard, after review of the claims 
folder including the Veteran's STRs and various post-service 
private and VA medical records, a June 2010 VA physician opined 
that the Veteran's "the Veteran's service-connected disabilities 
did not cause, contribute substantially or materially to, or 
hasten the Veteran's death," and "no service-connected 
pathology caused general impairment of health such that the 
Veteran was materially less capable of resisting the effects of 
whatever disease or event was the primary cause of death."  
Further, the Veteran's "sleep apnea condition was less likely as 
not permanently aggravated or a result of any in-service injury 
including residuals of the April 1975 facial injuries and was at 
least as likely as not as a result of tobacco smoking, age 
related risk, and/or risk in the general population."  The VA 
physician also opined that the Veteran's "cardiac disease was 
less likely as not permanently aggravated or a result of sleep 
apnea and/or any service-connected disability and was as least as 
likely as not a result of tobacco smoking, alcohol abuse, age-
related factors, and/or risk of cardiac disease in the general 
public."  See June 2010 C&P Examination Report.  The rationale 
for the negative opinion was that the Veteran had a history of 
smoking/tobacco abuse and alcohol abuse, medical literature 
revealing a correlation between smoking/tobacco abuse and alcohol 
abuse and respiratory and heart disabilities, the lack of 
treatment for any respiratory and/or heart disability for many 
years after service, and the no in-service complaints, treatment, 
and/or diagnoses of any respiratory and/or cardiovascular 
disabilities in-service, except for a notation of early COPD 
secondary to smoking in August 1977.   See id.  On review, the 
Board gives greater probative weight to the June 2010 VA medical 
opinion, as opposed to the March 2005 private medical examiner 
opinion, for the following reasons.  

The June 2010 VA examiner had the benefit of review of the claims 
folder, including the Veteran's post-service treatment records, 
which revealed a history of tobacco abuse (see October 2004 
Treatment Note, Fayetteville VAMC), and STRs revealing no 
complaints, treatment, and/or diagnoses of any respiratory and/or 
cardiovascular disabilities following the Veteran's in-service 
motor vehicle accident.  Although review of the claims file alone 
does not automatically render the examiner's opinion competent or 
persuasive (see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008)), review of the claims file in this case included evidence 
weighing against the appellant's claim that the Veteran's 
service-connected disabilities contributed substantially or 
materially to his death; therefore, the private medical 
examiner's opinion is considered less informed.  The Board notes 
that the private medical examiner indicates that it was unknown 
whether tobacco contributed to the Veteran's death.  See March 
2005 Death Certificate.  Further, the private physician gives no 
basis for his opinion nor a statement of the evidence he relied 
on in making his opinion.  The Court of Appeals for Veterans 
Claims has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value. See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Additionally, the evidence of 
record as discussed above weighs against the appellant's service 
connection for cause of death claim.  Such evidence constitutes 
negative evidence tending to disprove the assertion that the 
Veteran's service-connected disabilities contributed 
substantially or materially to his death.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting evidence to disprove 
the existence of an alleged fact).  

A complete review of the medical evidence of record, including 
VA, private, and SSA records, is negative for any other opinion 
regarding a relationship between the Veteran's cause of death and 
his service, to include residuals of various disabilities 
incurred during the in-service motor vehicle accident.   

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board acknowledges that the appellant has contended on her 
own behalf that the Veteran's cause of death is related his 
military service, specifically she contends that after the 
Veteran's April 1975 motor vehicle accident, the Veteran had 
trouble sleeping for nearly 30 years but was not yet diagnosed 
with sleep apnea until 2002.  See also November 2005 Type-Written 
Statements from the Veteran's Brother and Fellow Service Member 
(also noting sleep and respiratory problems as early as 1975).  
The Veteran and those witnessing his symptoms first-hand are 
competent to report on the Veteran's symptomatology during 
service and after service.  However, such statements are not 
credible because, as discussed above, review of the evidence of 
record reveals that the Veteran did not seek treatment for his 
complaints until many years after service, and  in addition, 
significantly, the June 2010 C&P Examination Report indicates 
that the Veteran's sleep apnea disability was less likely as not 
permanently aggravated or a result of any in-service injury 
including residuals of the April 1975 facial injuries and was at 
least as likely as not as a result of tobacco smoking and other 
factors. 
 
Therefore, the Board finds that a chronic cardiovascular 
disorder, to include atherosclerotic cardiovascular disease, or 
respiratory disorder, to include COPD and/or traumatic 
obstructive sleep apnea, were not present in service or for many 
years thereafter, and there is no competent evidence relating 
such disabilities to service.  In addition, the preponderance of 
the evidence is against a finding that the 




(CONTINUED ON NEXT PAGE)



Veteran's disabilities were incurred in or aggravated by service, 
had any significant adverse effect on the events leading to the 
Veteran's death, or otherwise contributed substantially or 
materially to his demise. 

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death and, as such, 
that doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


